                                                                             Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

EMANUEL DWAYNE PRIDE,

      Petitioner,
v.                                                CASE NO. 3:16-cv-403-RV-GRJ

SECRETARY, DEPT. OF
CORRECTIONS,

     Respondent.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated August 9, 2019 (ECF No. 21), which recommended

that the petition be denied. The petitioner has been furnished a copy of the Report

and Recommendation and has been afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). No objections have

been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:
                                                                        Page 2 of 2




       The magistrate judge’s Report and Recommendation is adopted and
incorporated by reference in this order. The Clerk must enter judgment
stating, “Petitioner’s petition for a writ of habeas corpus under 28 U.S.C. §
2254 is denied. A certificate of appealability is denied.”

DONE AND ORDERED this 24th day of September, 2019.



                   /s/ Roger Vinson
                   ROGER VINSON
                   SENIOR UNITED STATES DISTRICT JUDGE
